Citation Nr: 9924577	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  97-13 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jimmy D. Shelton, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
November 1968.

This appeal arose from a February 1997 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  In July 1997, the veteran testified at a 
personal hearing at the RO; in September 1997, the hearing 
officer issued a decision which continued to deny the benefit 
sought.  In June 1998, the Board of Veterans' Appeals (Board) 
remanded this issue in order to comply with due process 
requirements.  The veteran testified at a hearing in June 
1999 held in Jackson, Mississippi before a member of the 
Board.


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from PTSD which can be related to his period of 
service.


CONCLUSION OF LAW

The appellant has not presented evidence of a well grounded 
claim for service connection for PTSD.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991); 38 C.F.R. § 3.304(f) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

In order to establish entitlement to service connection for 
PTSD, there must be medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1998).

The veteran's DD-214 indicated that he was not involved in 
any campaigns or combat and had not received any injuries.  
He was awarded the National Defense Service Medal, the 
Vietnam Service Medal and the Vietnam Campaign Medal.  He had 
received no combat badges.  His military occupational 
specialties were wheeled vehicle mechanic and light weapons 
infantryman.  His 201 File indicated that his principal duty 
in Vietnam (from November 29, 1967 to November 28, 1968) was 
wheeled vehicle mechanic.  He was noted to have served in 
Vietnam with Headquarters, 4th Battalion, 503rd Infantry, 173rd 
Airborne.

The veteran's service medical records contain no reference to 
any complaints of or treatment for psychiatric problems.  The 
entrance examination conducted in January 1966 and the 
separation examination performed in November 1968 both noted 
that he was psychiatrically within normal limits.

VA provided outpatient treatment to the veteran between May 
and November 1996.  On July 12, he indicated that he had 
sought treatment in 1986 and 1990.  He claimed that he had 
symptoms related to his experiences in Vietnam.  On August 
13, he admitted to a 30 year history of alcohol abuse.  In 
fact, he was intoxicated at the time of this presentation; he 
was requesting detoxification.  On the 27th of August, he 
stated that he did not want to stop drinking until he could 
get some help for his PTSD.  His mood was calm, his speech 
was normal and his affect was appropriate.  On November 7, he 
stated that he had been hospitalized several times in the 
past for substance abuse treatment.  PTSD had never been 
diagnosed, but he reported years of bad dreams and trouble 
sleeping.  He also reported flashbacks.  He liked to be 
around other veterans; they would become intoxicated together 
and talk.  

The veteran was hospitalized at a VA facility between 
November and December 1996.  He stated that he was homeless; 
he refused substance abuse treatment, indicating that he did 
not want to stop drinking.  He indicated that he would stay 
away from marijuana until after he was off probation.  The 
diagnoses were symptoms of PTSD and history of alcohol 
dependence.

VA afforded the veteran an examination in December 1996.  He 
claimed that he had been slightly wounded in the left leg by 
shrapnel, although he admitted that he had never reported 
this injury.  He admitted to a long history of alcohol use; 
he also indicated that he had last used LSD a year ago, and 
had also abused speed and marijuana.  He reported that he was 
depressed, nervous, shaky, anxious and was unable to stand 
loud noises.  The mental status examination found no unusual 
motor activity and noted that his speech was fluent with no 
evidence of flights of ideas or looseness of associations.  
His mood was euthymic and his affect was appropriate.  He 
denied hallucinations, delusions or homicidal or suicidal 
ideations.  He was oriented and his memory was good.  The 
examiner noted that his symptoms did not satisfy the criteria 
for a diagnosis of PTSD.  The diagnoses were generalized 
anxiety disorder and substance abuse (alcohol and LSD).

In December 1996, the veteran provided a statement concerning 
his claimed stressors.  He indicated that when he was be on 
guard duty he would be constantly subjected to mortar fire.  
He claimed that a friend had his legs blown off.

The veteran testified at a personal hearing in July 1997.  He 
stated that his military occupational specialty had been 
infantryman.  He claimed that a friend, Stephen Long, had had 
his legs blown off in August 1968.  Another friend, named 
Roland, was killed.  He also claimed to have been awarded the 
Combat Infantryman's Badge, although he stated that he did 
not have any paperwork to establish the receipt of this 
award.  He reported suffering from nightmares and flashbacks.  
He also admitted that he was still drinking.

In August 1997, the veteran was admitted to a VA facility for 
a period of observation and evaluation.  It was noted that 
the claims file was reviewed.  He reported that he had been a 
rifleman in service and that he had seen a lot of combat.  He 
indicated that a friend had had his legs blown off, and they 
were under constant mortar fire.  He said that he had 
nightmares about these events, although he stated that he 
liked to watch movies about Vietnam.  He denied any startle 
response or feelings of anxiety while watching these movies.  
He admitted to a long history of alcohol and drug abuse.  He 
reported being uncomfortable around people or in crowds.  
While he indicated that he sometimes heard voices of people 
calling his name, he denied experiencing visual 
hallucinations or delusions.  He admitted that he was 
frustrated and angry at having his claim for service 
connection for PTSD denied.  The mental status examination 
found that he was cooperative, alert and oriented in four 
spheres.  His affect and mood were somewhat subdued and 
angry, especially when talking about his benefits.  His 
speech was productive and goal directed.  There was no 
evidence of flights of ideas, looseness of associations or 
ideas of reference.  There were no delusions and he denied 
homicidal and suicidal ideations.  His insight and judgment 
were intact.  The examiner commented that the veteran 
appeared to have some symptoms of PTSD but that it was 
impossible to differentiate between any possible symptoms and 
his substance abuse.  A follow-up evaluation after a 
significant period of sobriety was recommended.  The MMPI was 
noted to be invalid.  Other psychological testing found that 
he endorsed severe depression, anxiety and persecutory 
ideation.  The Axis I diagnoses were alcohol abuse with 
dependence; history of polysubstance abuse; symptoms of PTSD, 
which did not meet the criteria for a diagnosis of PTSD.

In January 1998, the U. S. Armed Services Center for Research 
of Unit Records (formerly the U. S. Army and Joint Services 
Environmental Support Group), provided an extract from an 
Operational Report-Lessons Learned submitted by the 173rd 
Airborne Brigade, the higher headquarters for the 4th 
Battalion, 503rd Infantry, the veteran's unit of assignment 
while in Vietnam.  These records document enemy attacks at 
Dak To, the main base area location of the 4th Bn, 503rd Inf.  
Unit histories from 1967 and 1968 were also provided.  The 
morning reports indicated that a Sgt. George C. Rowland, Jr., 
was killed in action on November 17, 1968 while assigned to 
Company D, 173rd Support Battalion, a unit he had transferred 
to on May 15, 1968 from the 4th Bn, 503 Inf.  A Private 
Steven Vaughn was wounded in action in November 5,1968.  
Other unit casualties occurred during the reporting period.

In June 1999, the veteran testified before a member of the 
Board at a personal hearing conducted in Jackson, 
Mississippi.  Part of this hearing was not transcribed due to 
an inaudible tape.  He did state that he had been wounded in 
the leg, although he did not report it at his separation 
because he just wanted to get out of the service.  While he 
may have been stationed at headquarters, he asserted that he 
was often out in the field, taking out supplies or repairing 
vehicles.  He indicated that when in the field, he was 
constantly being shot at and mortared.

According to Cohen v. Brown, 10 Vet. App. 128 (1997), in 
order for a claim for service connection for PTSD to be well 
grounded, the following three requirements must be met:  1) a 
clear diagnosis of PTSD; 2) inservice incurrence of a 
stressor; and 3) a causal nexus between the symptomatology 
and the stressor.  A clear diagnosis means an unequivocal 
diagnosis of PTSD.

In the instant case, it is found that there is no clear 
diagnosis of PTSD in the record.  A VA examination conducted 
in December 1996 had noted that his symptoms did not meet the 
criteria for such a diagnosis.  Moreover, an August 1997 
hospitalization for observation and evaluation, while noting 
some symptoms consistent with PTSD, was unable to diagnose 
PTSD.  It was commented that his symptoms did not seem to 
meet the criteria (although his alcohol abuse was making it 
difficult to differentiate his symptoms).  In any event, an 
unequivocal diagnosis of PTSD has not been established.  As a 
consequence, the first prong of the test to establish well 
groundedness pursuant to Cohen, supra., has not been met.

The record also does not show the incurrence of a stressor.  
Initially, it is noted that the veteran was not engaged in 
combat.  He has claimed that he was wounded by shrapnel in 
the leg.  However, there is no objective evidence of the 
existence of such a wound.  The evidence indicates that his 
principal duty in Vietnam was wheeled vehicle mechanic, and 
that he was stationed at higher headquarters.  While he 
claimed to have gone into the field, there is no evidence 
that such was the case.  Finally, he was not awarded any 
combat badges.  He testified that he had been awarded the 
Combat Infantryman's Badge; however, his service records do 
not show any award of this badge and he did not provide any 
paperwork establishing the receipt of this award.  According 
to Zarycki v. Brown, 6 Vet. App. 91, 98 (1993), when it has 
been determined that a veteran was not engaged in combat, 
"...the veteran's lay testimony, by itself, will not be enough 
to establish the occurrence of the alleged stressor.  (cite 
omitted).  Instead, the record must contain service records 
which corroborate the veteran's testimony as to the 
occurrence of the alleged stressor."  See also Swann v. 
Brown, 5 Vet. App. 229 (1993); Wood v. Derwinski, 1 Vet. App. 
190 (1991).  There is no evidence of record that the veteran 
experienced, witnessed or was confronted with an event or 
events that involved actual or threatened death or serious 
injury to self or others, which resulted in a response of 
intense fear, helplessness or horror.  The veteran had 
testified that he had seen a friend named "Stephen Long" 
lose his legs.  The U.S. Armed Services Center for Research 
of Unit Records had indicated that an individual named 
"Steven Vaughn" had been wounded on November 5, 1968.  
Initially, it is unknown whether these are the same 
individuals.  Moreover, if they are the same person, there is 
no objective indication that the veteran was present at the 
time this individual was injured.  He had also stated that a 
friend in the same unit, named "Roland," had been killed.  
Research revealed that a Sgt. Rowland had been killed on 
November 7, 1968, after he had been transferred to another 
unit.  Again, there is no objective evidence to indicate that 
the veteran witnessed this event.  Clearly, there is no 
corroboration in the record that the veteran was in any 
personal danger, or witnessed the events that he described.  
As a result, the second prong of the Cohen test, the 
incurrence of a stressor, has not been met.

The third prong of the well groundedness test requires that 
there be a causal nexus between the clearly diagnosed PTSD 
and a veteran's inservice stressor.  However, in this case, 
there is no unequivocal diagnosis of PTSD and no evidence of 
a corroborated stressor.  Therefore, the question of whether 
there is a causal nexus is moot.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Service connection for PTSD is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

